ON MOTION TO REINSTATE APPEAL
PER CURIAM.
On the 27th day of April, 1966, this Court sua sponte dismissed the instant appeal by which appellant sought review of an order denying relief in a Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix proceeding. Appellant now moves the court to reinstate the appeal upon the principal grounds that he is without aid of counsel and should not be held in strict compliance with the rules of procedure. He further requests this court to appoint counsel to assist him in this appeal.
Appellant was indicted by the grand jury for the crime of murder in the first degree. Upon adjudication of insolvency, the trial court appointed an able attorney to represent him. Defendant’s counsel, pursuant to Section 909.17, Florida Statutes, F.S.A., timely advised the trial court that one of the defenses would be insanity and a suggestion of insanity was filed. Issue was joined upon the question of insanity and trial of this issue was duly held. After receiving extensive testimony of two psychiatrists, the trial court entered its order finding that the defendant was sane, per*81fectly capable of interposing a rational defense and cooperating with his counsel to that end. Immediately after the rendition of the foregoing order, defendant’s counsel announced to the court that at a conference with the defendant and his family, he was advised and authorized by the defendant to move the court for withdrawal of his plea of not guilty to the charge of murder in the first degree and to substitute therefor a plea of guilty to the lesser included offense of murder in the second degree. The court refused to accept the plea of guilty to murder in the second degree until after it interrogated defendant at length as to the consequences of his plea, and the defendant, upon the conclusion of said interrogation, advised the court that he desired to enter said plea. No appeal was taken from the judgment of guilty entered upon the foregoing plea.
More than seven months transpired before the defendant filed the instant motion to vacate judgment and sentence pursuant to Criminal Procedure Rule No. 1. In his motion for relief, the defendant set forth vague allegations of violations of due process and alleged that he was under the influence of drugs and medicines at the time that he entered his plea. The trial judge held a hearing upon the motion and entered an extensive order in which he reviewed the entire proceedings and found that there was no basis in law or fact to warrant any relief. Appellant’s appeal from the order denying relief was dismissed sua sponte by this court. We have carefully reviewed the record and find that appellant’s rights have been jealously and vigorously protected throughout the trial of this cause, that the appeal herein is without merit, and no useful purpose would be afforded by reinstating same.
The motion to reinstate is denied.
RAWLS, C. J., and WIGGINTON and JOHNSON, JJ., concur.